Citation Nr: 0707331	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left clavicular resection with loss of motion, 
status post plate removal.

2.  Entitlement to a rating in excess of 20 percent for left 
brachial plexopathy with ulnar sensory neuropathy.

3.  Entitlement to a rating in excess of 50 percent for left 
brachial plexopathy with muscular headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from February 1980 to October 
1988.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 1998 rating action of the RO 
in Waco, Texas, that denied service connection for 
pseudotumor cerebri, claimed as secondary to the service-
connected left brachial plexopathy, and also denied ratings 
in excess of 20 percent for residuals of a left clavicular 
resection and 10 percent for left brachial plexopathy with 
ulnar sensory neuropathy, and a compensable rating for left 
brachial plexopathy with muscular headaches.  

The veteran filed a notice of disagreement (NOD) for these 
matters in April 1998.  In October 1998, the RO issued a 
statement of the case (SOC) as well as granted a 20 percent 
rating for left brachial plexopathy with muscular headaches; 
the matter of a rating in excess of 20 percent remained 
viable for appellate consideration.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 1999.


This appeal also arises from a January 1999 rating decision 
in which the RO denied service connection for cervical spinal 
canal stenosis, claimed as secondary to the service-connected 
left clavicular resection.  The veteran filed a NOD for this 
matter in June 1999.  The RO issued both a SOC and 
supplemental SOC (SSOC) subsequently that month, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 1999.

On June 8, 1999, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.

In August 2001, the claims file was transferred to the RO in 
Atlanta, Georgia, reflecting the veteran's change of 
residence to that state.  In March 2003, the claims file was 
transferred to the RO in Roanoke, Virginia, reflecting the 
veteran's change of residence to that state.  SSOCs were 
issued in September 2003 as well as in May, June, and August 
2004.  In a June 2004 rating decision, the RO granted a 10 
percent rating for left brachial plexopathy with muscular 
headaches, effective from the April 4, 1997 date of the claim 
for increase; the matter of a rating in excess of 10 percent 
remains viable for appellate consideration.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In March 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record. During the 
hearing, the veteran withdrew from appeal the claim for 
service connection for pseudotumor cerebri as secondary to 
the service-connected left brachial plexopathy.

In June 2005, the Board remanded the claims for increase and 
for service connection to the RO via the Appeals Management 
Center (AMC) for additional development.  After further 
development was completed, the RO/AMC issued a May 2006 
rating decision that granted a 50 percent rating for left 
brachial plexopathy with muscular headaches, effective April 
4, 1997; however, as indicative above, a higher rating for 
the disability remains before the Board on appeal.  See AB, 6 
Vet. App. at 38.  

In the May 2006 rating decision, the RO/AMC also granted 
service connection for degenerative joint and disc disease of 
the cervical spine, which represents a total grant of 
benefits sought on appeal for this issue.

Also in May 2006, the RO/AMC issued a SSOC reflecting the 
continued denials of a rating in excess of 20 percent for 
residuals of a left clavicular resection with loss of motion, 
status post plate removal; a rating in excess of 20 percent 
for left brachial plexopathy with ulnar sensory neuropathy; 
and a rating in excess of 50 percent for left brachial 
plexopathy with muscular headaches.

As a final preliminary matter, the Board notes that, as 
discussed in the June 2005 remand, the Board again notes 
that, during the March 2005 Board hearing, the veteran raised 
the issues of service connection for myofascial pain, for a 
hysterectomy, and for a psychiatric disorder as secondary to 
the hysterectomy, as well as entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  As these issues still 
have not been adjudicated by the RO, they are not properly 
before the Board; hence, they are again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran is right-handed.

3.  The veteran's left clavicular resection with loss of 
motion, status post plate removal (minor extremity), results 
in arm motion limited to midway between the side and the 
shoulder. 

3.  The veteran's left brachial plexopathy with ulnar sensory 
neuropathy involves no more than moderate incomplete 
paralysis of the ulnar nerve.

4.  Residuals of left brachial plexopathy with muscular 
headaches involve headaches with very frequent, completely 
prostrating, and prolonged attacks that are productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left clavicular resection with loss of motion, 
status post plate removal, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40. 4.45, 4.69, 4.71a, 
Diagnostic Codes 5299-5201 (2006).

2.  The criteria for a rating in excess of 20 percent for 
left brachial plexopathy with ulnar sensory neuropathy are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.69, 4.120, 4.124a, Diagnostic Code 8516 (2006).

3.  The criteria for a rating in excess of 50 percent for 
left brachial plexopathy with muscular headaches are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.124a, Diagnostic Codes 8199-8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the increased rating claims on appeal has been 
accomplished.  

Post-rating letters dated in November 2001 and July 2005 the 
RO and AMC notified the veteran and her representative of 
VA's responsibilities to notify and assist her in her 
increased rating claims, and contained requests to advise the 
RO and AMC as to whether there was medical evidence showing 
treatment for the service-connected disabilities.  Those 
letters also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that her 
disabilities had worsened).  After each letter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support her claims for higher ratings, 
and that he has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the November 2001 and July 2005 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In the aforementioned 
letters, the RO and AMC notified the veteran that VA would 
make reasonable efforts to help her get evidence necessary to 
support her increased rating claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The letters further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the letters requested that the veteran furnish 
any evidence that she had in her possession that pertained to 
her claims for higher ratings.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in her 
possession that pertains to the claims.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents substantially 
meeting the VCAA's notice requirements-addressed above-were 
furnished to the veteran after the February 1998 rating 
action on appeal.  However, such makes sense, as the VCAA was 
not enacted until November 2000.  Moreover, the Board finds 
that any delay in issuing section 5103(a) notice did not 
affect the essential fairness of the adjudication, in that 
her claims were fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO and AMC 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
November 2001 and AMC's July 2005 letters and additional 
opportunities to provide information and/or evidence 
pertinent to the claims under consideration, the RO/AMC 
readjudicated the claims for increased ratings for the 
veteran's left shoulder, ulnar neuropathy, and headache 
disabilities (as reflected in the May 2006 SSOC).

Hence, the Board finds that any VA failure in not fulfilling 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding disability rating and 
effective dates that may be assigned, and such notice was 
provided in a June 2006 letter.  As with the letters 
addressed above, the timing of the notice meeting 
Dingess/Hartman (after the rating action on appeal) is not 
shown to be prejudicial to the veteran.  In any event, the 
Board notes that as all of the veteran's claims for increase 
are herein denied, no disability rating is being, or is to 
be, assigned; hence, there is no possibility of prejudice 
under the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims remaining on appeal has been accomplished.  The 
RO/AMC has made reasonable and appropriate efforts to assist 
the veteran in obtaining all evidence necessary to 
substantiate her increased rating claims.  As a result of 
such efforts, service medical records, private treatment 
records, and available post-service VA medical records dated 
through 2005 have been associated with the claims file.  The 
veteran was afforded multiple comprehensive VA examinations 
in connection with the claims-in June 1998, June 2003, March 
2004, and March 2006-and the reports of these examinations 
have been associated with the record.  Significantly, neither 
the veteran nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with any of the claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each 
increased rating claim on appeal, at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Left Clavicular Resection

The veteran's left clavicular resection with loss of motion, 
status-post plate removal (minor extremity), is currently 
evaluated as 20 percent under Diagnostic Codes 5299-5201 
(which is indicative of an unlisted condition-here, a 
musculoskeletal disability for which there is no diagnostic 
code-that is rated on the basis of limitation of motion).  
See 38 C.F.R. §§  4.20, 4.27 (2006).  As evidence of record 
indicates that the veteran is right-hand dominant, her 
service-connected disability is rated as impairment of the 
minor upper extremity for the left shoulder.  See 38 C.F.R. § 
4.69 (2006).

Under Diagnostic Code 5201, when the minor extremity is 
involved, a rating of 20 percent is assigned for limitation 
of the minor arm between shoulder level and midway between 
the side and the shoulder.  The assignment of a 30 percent 
rating requires limitation of motion to 25 degrees or less 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  

For VA rating purposes, when the arm is at the side it is 
considered to be at 0 degrees and when it is raised to 
shoulder level it is at 90 degrees from the body.  See 38 
C.F.R. § 4.71, Plate I (2006); see also Mariano v. Principi, 
17 Vet. App. 305, 317-18 (2003) (noting that criteria under 
Diagnostic Code 5201 do not explicitly refer to any specific 
type of range of motion measurement, such as abduction, as is 
referred to under Diagnostic Code 5200, and remanding for VA 
to decide whether limitation of motion for purposes of 
establishing a certain rating requires limitation in all 
planes or limitation in any one plane).

In a June 1998 VA examination report, the examiner listed 
diagnoses of status post plate removal in the left clavicle 
resection, pain at the head of the left clavicle as it meets 
the monubrium, left frozen shoulder syndrome, and sclerosis 
of the left clavicle.  VA X-ray reports dated in June 1998 
showed normal left shoulder findings but suggested diffuse 
sclerosis of the left clavicle.  A June 1998 VA occupational 
therapy note records active left shoulder range motion as 
flexion to 87 degrees, extension to 44 degrees, and abduction 
to 70 degrees.  Additional VA treatment records dated in 
August and October 2002 note complaints of left shoulder 
pain.  

On June 2003 VA examination, the veteran complained of pain 
across of the clavicle of the left shoulder, decreased range 
of motion, stiffness, and tenderness to palpation of the left 
shoulder and clavicle.  Noted left shoulder range of motion 
was flexion to 70 degrees, abduction to 60 degrees, external 
rotation to 70 degrees, and internal rotation to 90 degrees.  
The examiner diagnosed left clavicular resection with left 
brachial plexopathy and loss of motion
VA treatment records dated from May to September 2004 reflect 
continued complaints of left shoulder pain and limitation of 
motion with noted treatment including physical therapy, botox 
injections to trigger points, and use of a TENS unit.  A 
March 2005 private treatment note reflects an impression of 
left shoulder adhesive capsulitis.  

A March 2006 VA examination report notes complaints of left 
shoulder pain, weakness, stiffness, locking, fatigability, 
lack of endurance, and swelling.  Examination findings 
included no left shoulder deformity, swelling, crepitus, or 
laxity.  The examiner noted left shoulder tenderness 
anteriorly and laterally as well as observed that the 
veteran's left clavicle was deformed.  A March 2006 VA X-ray 
revealed no evidence of fracture or subluxation, well 
maintained joint spaces, and some roughness along the outer 
surfaces of the clavicle.  Left shoulder range of motion 
testing elicited pain during motion.  Left shoulder range of 
motion was noted as flexion to 32 degrees (actively), to 37 
degrees (passively), and to 40 degrees (after fatiguing).  
Abduction was recorded as to 30 degrees (actively), to 35 
degrees (passively), and to 37 degrees (after fatiguing).  
Internal and external rotation was recorded as to 85 degrees 
(actively), to 90 degrees (passively), and to 90 degrees 
(after fatiguing).

Considering the range of motion findings in light of the 
above-noted criteria, the Board notes that the medical 
evidence simply does not indicate the level of left arm 
impairment that would warrant the assignment of a rating in 
excess of the current 20 percent rating for the veteran's 
left shoulder disability under Diagnostic Code 5201.  As 
indicated above, the veteran's left shoulder motion has not 
been limited to 25 degrees from the side (as specifically 
noted by the March 2006 examiner), even with pain on motion.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, findings of pain, fatiguability, and weakness 
have already been taken into consideration in the assignment 
of the current 20 percent rating.  Further, the March 2006 VA 
examiner specifically noted that there was no decrease in the 
range of motion or joint function additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use of the joint.  The examiner actually indicated 
that the veteran's left shoulder showed functional 
improvement with repetitive use.  While the examiner noted 
that the veteran had some left arm weakness, he also noted 
that the veteran exhibited no incoordination, functional 
loss, or excess fatigability.  Based on the evidence 
discussed above, the Board finds that there is no objective 
evidence of functional loss due to pain or any of the other 
factors set forth in 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59, 
as well as DeLuca, that is not already contemplated in the 
current 20 percent rating for the veteran's left shoulder 
disability.  Thus, the record presents no basis for 
assignment of any higher rating under the applicable rating 
criteria based on consideration the factors identified in 38 
C.F.R. §§  4.40, 4.45 and DeLuca. 

Additionally, the Board considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left shoulder disability, but finds that no higher ratings 
are assignable.  Objective medical findings do not include 
ankylosis, impairment of humerus, or impairment of the 
clavicle or scapula.  Consequently, evaluation of the 
veteran's left arm disability under Diagnostic Codes 5200, 
5202 or 5203, respectively, is not warranted.  The left 
shoulder disability also is not shown to involve any other 
residuals that would warrant consideration of any other 
provision of the rating schedule.  

B.  Left Brachial Plexopathy with Ulnar Neuropathy

The veteran's left brachial plexopathy with ulnar neuropathy 
has been rated as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006).  As noted 
above, the veteran is right-hand dominant; hence, this 
disability involves her  and her service-connected left ulnar 
neuropathy has been rated as impairment of the minor upper 
extremity.  

Diagnostic Code 8516 sets forth the criteria for rating 
disabilities involving the ulnar nerve, including 
manifestations in the ring finger and little finger.  
Moderate incomplete paralysis of the ulnar nerve of the minor 
upper extremity warrants a rating of 20 percent, while severe 
incomplete paralysis is assigned a 30 percent rating.  It is 
noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  Where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  A 
maximum rating of 50 percent is warranted for complete 
paralysis of the ulnar nerve of the minor upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2006).  

Disability ratings for diseases of the ulnar nerve under 
Diagnostic Code 8516 are based on relative loss of function 
of the involved extremity with attention to the site and 
character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2006).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the overall record 
continues to support the assignment of the 20 percent rating 
for left brachial plexopathy with ulnar sensory neuropathy 
since April 4, 1997 claim for increase.  

An October 1997 VA treatment note reflects findings of 
numbness, parathesia of the left upper extremity, and 
brachial plexus neuropathy.  

A June 1998 VA examiner diagnosed neurofibromatosis and 
further indicated that the veteran had been left with mild 
residual ulnar sensory loss and weakness in her left hand 
after the removal of a neurofibroma from the left brachial 
plexus in 1987.  The examiner detailed findings of decreased 
sensation in the ulnar distribution of the left hand, 
slightly decreased left hand strength, and +2 deep tendon 
reflexes.    

An August 2001 VA treatment note indicates that the veteran's 
upper extremity coordination, sensation, and strength was 
intact with no tremors.  Additional VA treatment notes dated 
in May and July 2002 reflect findings of trigeminal neuralgia 
on the left side.  While a January 2003 private treatment 
record notes that the veteran had a mild decrease in left 
hand grip with symmetric reflexes, a March 2004 treatment 
record reflects upper extremity findings of hypoactive but 
symmetric reflexes, normal strength, and no definite 
radicular components.  VA treatment records dated in July and 
September 2004 note complaints of numbness and tingling as 
well as intermittent left upper extremity parasthesia.

On June 2003 VA examination, the veteran complained of 
numbness and tingling down her left arm to her little, ring, 
and middle fingers.  The examiner diagnosed left clavicular 
resection with left brachial plexopathy and paralysis of the 
ulnar nerve.  

In a March 2005 statement, a private physician noted the 
necessity to rule out any underlying neuropathic compression 
in the veteran's left upper extremity pursuant to complaints 
of persistent parathesias since her 1987 surgery.  

A March 2006 VA examination report reflects the veteran's 
complaints of pain radiating down her ulnar nerve supply to 
her left small finger, ring finger, and middle finger.  
Findings of left upper extremity weakness, decrease in left 
grip strength, normal left upper extremity pulses, normal 
warmth, and normal hair growth were noted in the report.  The 
examiner diagnosed left brachial plexopathy with surgical 
removal of neurofibroma leading to ulnar sensory neuropathy 
involving the left arm, left forearm, left small finger, left 
ring finger, and left middle finger.  The examiner opined 
that the veteran's left ulnar neuropathy was "complete" and 
would be considered as "moderate" in severity. 

Under these circumstances, the Board finds that there is no 
basis for characterization of the disability as involving 
more than moderate incomplete paralysis of the minor upper 
extremity.  The objective medical evidence supports findings 
that the veteran's ulnar neuropathy as moderate and sensory, 
and the record reflects no characterization, or medical 
findings to support a characterization of the disability as 
severe.  The Board recognizes that the March 2006 VA examiner 
characterized the veteran's ulnar neuropathy as "complete".  
However, to be rated for complete paralysis of the ulnar 
nerve under Diagnostic Code 8516, ulnar neuropathy must be 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers; very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), or inability to 
adduct the thumb; and weakened flexion of the wrist.  In this 
case, however, the medical evidence of record is devoid of 
any of these findings.  As such, no more than a 20 percent 
rating is warranted for the veteran's service-connected 
residuals of left brachial plexopathy with ulnar sensory 
neuropathy under Diagnostic Code 8516.

C.  Left Brachial Plexopathy with Muscular Headaches

The veteran's left brachial plexopathy with muscular 
headaches has been rated as 50 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100 
(2006), which indicates that the unlisted condition is rated 
by analogy to migraine headaches under Diagnostic Code 8100.  
See 38 C.F.R. §§ 4.20, 4.27 (2006).  

Under Diagnostic Code 8100, migraine headaches with very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability are evaluated as 
50 percent disabling (the maximum rating assignable under 
that diagnostic code).  The Board notes that this is the 
maximum rating available for migraine headaches under 
Diagnostic Code 8100.

VA treatment records dated between 1996 and 2005 show 
treatment for chronic and severe headaches, including a 
headache preventative program, elective lumbar punctures, 
botox injections, and physical therapy.  

A January 1996 VA MRI revealed severe headaches with no 
evidence of focal pathology and listed a diagnosis of 
pseudotumor cerebri with pulsatile tinnitus, headaches, and 
visual loss.  

VA treatment records dated in 1997 and 1998 show that the 
veteran had elective lumbar punctures to relieve headaches 
associated with pseudotumor celebri with visual field loss.  
A June 1998 VA examination report reflects a diagnosis of 
constant headaches that the examiner found to be clearly 
related to a well-established diagnosis of pseudotumor 
celebri.

Private treatment records dated in September 2003 reflect an 
impression of intractable headache syndrome.  The report of a 
January 2004 private neurological consultation notes that the 
veteran suffered from both cervicogenic headaches as a result 
of neck pain and tension type headaches.

A March 2004 VA examination report notes complaints of 
cervical headaches on the left side of the neck and head that 
occur on a daily basis.  The veteran indicated that she was 
confined to bed once or twice a week due to her headache 
symptomatology.  Neurological examination findings and 
cranial nerves were listed as normal.  The veteran indicated 
that her employment as a dental assistant had been reduced to 
part time due to her headache symptomatology and then noted 
that she was "let go" due to absences.  The examiner 
diagnosed muscular tension headaches, and explained that the 
veteran suffers from two distinct types of headaches, 
cervical headaches as well as muscular tension headaches.  

Statements from the veteran's private physician, dated in 
August 2004 and March 2005, note that the veteran had chronic 
headaches originating from her brachial plexus surgery and 
what appeared to be worsening cervicogenic headaches.  The 
physician further indicated that the primary inciting factor 
for the muscular pain involving her head and neck was the 
left brachial plexopathy resection.     

In a March 2005 statement, a VA physician reported that the 
veteran had a very complex neurological history.  He further 
indicated that residuals of the veteran's March 1987 surgery 
had left her with neuropathic pain in the left brachial 
plexus and arm regions as well as triggered recurring 
headaches.  It was noted that the veteran's migraine 
headaches severely impacted her ability to work in an optimal 
capacity.  

A March 2006 VA examination report reflects a diagnosis of 
muscular headaches.  The examiner described the veteran's 
headaches as very frequent, completely prostrating, and 
prolonged attacks that were productive of severe economic 
inadaptability.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the overall record 
continues to support the assignment of the maximum 50 percent 
rating for headaches under Diagnostic Code 8100.  There also 
are no medical findings to warrant evaluation of the 
disability under any other provision of the rating schedule.

D.  All Disabilities

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that any of 
the disabilities under consideration reflects a disability 
picture that is so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
38 C.F.R. § 3.321(b)(1) (2006) (cited to in the May 2006 
SSOC).  There is simply no showing of marked interference 
with employment (i.e., beyond that contemplated in the rating 
assigned for each disability).  Specifically as regards the 
veteran's headaches, the Board is cognizant of a VA 
physician's March 2005 statement that veteran's migraine 
headaches severely impacted her ability to work in an optimal 
capacity.  However, the assignment of a 50 percent for the 
veteran's service-connected left brachial plexopathy with 
muscular headaches is, in and of itself acknowledgment that 
the disability has a significant impact on her employment; 
more than that is not objectively shown.  There also is no 
evidence of frequent periods of hospitalization for any of 
these disabilities, or evidence that any disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, Board must conclude that each 
of the claims for increase must be denied.  In reaching this 
conclusion for each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for residuals of a left 
clavicular resection with loss of motion, status post plate 
removal, is denied.

A rating in excess of 20 percent for left brachial plexopathy 
with ulnar sensory neuropathy is denied.

A rating in excess of 50 percent for left brachial plexopathy 
with muscular headaches is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


